Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Eithne O’Connor, certify, as of the dates hereof, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Annual Report of Oconn Industries Corp on Form 10-K for the fiscal year ended July 31, 2013 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Form 10-K fairly presents in all material respects the financial condition and results of operations of Oconn Industries Corp at the dates and for the periods indicated. Date: October29, 2013 By: /s/Eithne O’Connor Eithne O’Connor Chief Executive Officer and Chief Financial Officer A signed original of this written statement required by Section906 has been provided to Oconn Industries, Corpand will be retained by Oconn Industries Corp and furnished to the Securities and Exchange Commission or its staff upon request.
